Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2022

                                    No. 04-21-00175-CR

                                 Simon Peter MARTINEZ,
                                        Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR5551
                      Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

       The State’s “Motion to Change Designation and Publish Opinion” is GRANTED. See
TEX. R. APP. P. 47.2.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court